United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, BROOKLYN
PROCESSING & DISTRIBUTION CENTER,
Brooklyn, NY, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the Appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1939
Issued: April 18, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 28, 2015 appellant, through counsel, filed a timely appeal from an April 9,
2015 merit decision and an August 25 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). The Clerk of the Board docketed the appeal as No. 15-1939.
The Board has duly considered the matter and finds that this case is not in posture for decision.
By letter dated May 9, 2002, OWCP accepted that on January 12, 2002 appellant, then a
55-year-old mail processor/clerk, sustained a concussion, contusion of the head, neck sprain, and
left shoulder sprain as a result of being hit on the head by the top metal bar of a post con.
Appellant was paid compensation on the daily rolls until she returned to work on April 17, 2002
in a limited-duty part-time position. She continued to be paid partial wage-loss compensation.
Appellant claimed a recurrence of disability (Form CA-2a) on May 11, 2010 which was
accepted by decision dated June 4, 2010 and she was paid wage-loss compensation. She
accepted a part-time modified-duty assignment on August 26, 2013. OWCP, however, continued
to pay compensation for total disability through October 19, 2013.
On June 19, 2014 appellant again filed a recurrence of disability claim (Form CA-2a)
alleging that her limited-duty position had been withdrawn on August 29, 2013. In an October 1,

2014 decision, OWCP denied appellant’s claim for recurrence of disability, finding that the
evidence was insufficient to establish the withdrawal of her limited-duty position.
By letter dated February 25, 2015, OWCP advised appellant of a preliminary
determination that she had received an overpayment of $5,289.43 from August 26 to October 19,
2013 as she was paid disability compensation after her return to “full-time” work on
August 26, 2013. It stated that she received compensation in the amount of $2,596.63 for the
period August 25 to September 21, 2013 and $2,692.80 for the period September 22 to
October 19, 2013, which yielded an overpayment of $5,289.43. It found appellant at fault in its
creation because she was aware or should have reasonably been aware that she accepted
payments for total disability after returning to work. OWCP afforded her 30 days to submit
financial information and to request either a telephone conference, decision on the written
evidence, or a prerecoupment hearing.
Appellant did not respond to the preliminary overpayment determination. On April 9,
2015 OWCP finalized the determination that she was at fault in the creation of the $5,289.43
overpayment because she knew or reasonably should have known that she was not entitled to
compensation after returning to work. It noted that appellant had not responded to the
preliminary determination. OWCP requested that she repay the full amount of the overpayment
within 30 days.
In letters received by OWCP on July 30, 2015, appellant, through counsel, requested a
prerecoupment hearing on the overpayment decision, requested reconsideration of the October 1,
2014 OWCP decision denying appellant’s claim for recurrence, and requested a copy of the
record. Counsel noted that on August 26, 2013 appellant had only returned to part-time work,
four hours a day and that she worked only for about one week before the position was
withdrawn. He asserted that the amount of the overpayment would have been nominal as it
should have only included four or five days of part-time work.
In an August 26, 2015 decision, OWCP’s Branch of Hearings and Review denied
appellant’s request for a prerecoupment hearing as untimely. It found that she had not requested
a hearing within 30 days after the February 25, 2015 preliminary overpayment determination,
and that a final overpayment decision was not subject to the hearing provision of 5 U.S.C.
§ 8124(b).
The Board finds that the issues concerning the overpayment decision are not in posture
for decision. Appellant’s claim that she sustained a recurrence of disability, commencing
August 29, 2013, bears on the issue of fact and amount of overpayment. On July 30, 2015
appellant requested reconsideration of the October 1, 2014 decision denying her recurrence
claim. OWCP had not issued a decision with regard to that request for reconsideration when
appellant filed this appeal.
A final decision on the recurrence claim is critical to any decision on fact or amount of
overpayment in this case. At the time of the filing of this appeal, the issue on appeal is not ripe
for decision.1 Accordingly, this case will be remanded for further development.
1

20 C.F.R. § 501.2(c)(2).

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 25 and April 9, 2015 are set aside and the case is
remanded for further action consistent with this order.
Issued: April 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

